Citation Nr: 0615256	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-37 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
lumbosacral spine.

2.  Entitlement to service connection for arthritis of the 
lumbosacral spine on the merits.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1958 to April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.
 
The Board notes that the veteran's appeal originally included 
the issues of service connection for a right shoulder 
disorder and a bilateral hip disorder.  The RO resolved those 
matters in the veteran's favor in a November 2005 rating 
decision.  Therefore, those issues are not currently before 
the Board.     

The issues of service connection for arthritis of the 
lumbosacral spine on the merits and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for arthritis of the 
lumbosacral spine in a January 1992 rating decision; the 
veteran did not initiate an appeal upon notice of that 
denial.
2.  Evidence received since the January 1992 rating decision 
is new, bears directly and substantially on the matter for 
consideration, and is so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.   


CONCLUSIONS OF LAW

1.  The January 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).  

2.  New and material evidence has been received since the 
January 1992 rating decision to reopen a claim for service 
connection for arthritis of the lumbosacral spine.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for arthritis of 
the lumbosacral spine in a January 1992 rating decision.  It 
notified the veteran of the decision but he did not initiate 
an appeal.  Therefore, the RO's decision of January 1992 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(in effect for claims received before August 29, 2001).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The Board observes that the RO has evaluated the claim on the 
merits; it has not analyzed whether there is new and material 
evidence to reopen the claim.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for arthritis of the 
lumbosacral spine.  

In the January 1992 rating decision, the RO denied service 
connection for arthritis of the lumbosacral spine because it 
found that the disorder existed prior to the fall caused by 
the service-connected right knee disability.  Evidence of 
record at that time consisted of service medical records, VA 
treatment and examination records, and private medical 
records dated in 1979 and 1980. 

The Board finds that evidence received since the January 1992 
rating decision is new and material within the meaning of 
38 C.F.R. § 3.156(a).  That is, private medical evidence 
dated in August 2005 and VA evidence dated in October 2005 
provides opinions relating to the cause of the veteran's low 
back disorder.  As new and material evidence has been 
received, the claim is reopened.  38 U.S.C.A. 
§ 5108.  To that extent, the appeal is granted.  However, as 
discussed below, additional development is required before 
proceeding to adjudicate the claim on the merits.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  If any noncompliance is 
found, the Board emphasizes that the disposition set forth 
above is wholly favorable to the veteran, such that any 
defect in notice or assistance is not prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  
ORDER

As new and material evidence has been received, a claim for 
service connection for arthritis of the lumbosacral spine has 
been reopened.  To that extent, the appeal is granted.  


REMAND

The veteran alleges that the lumbar spine disorder is caused 
or aggravated by his service-connected post-operative 
residuals of multiple right knee surgeries.  A disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service-connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Aggravation contemplates 
worsening of the underlying disorder, rather than temporary 
or intermittent flare-ups of symptoms.  Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Although there are multiple references in VA medical and 
examinations concerning the exacerbation of the veteran's low 
back symptoms due to the service-connected right knee 
disability, there is no specific evidence addressing the 
question of whether the right knee disability has aggravated 
the low lumbar spine disorder, i.e., caused a worsening in 
the underlying disorder.  

In addition, the veteran seeks entitlement to TDIU.  He has 
multiple service-connected orthopedic disabilities with a 
combined service-connected rating of 
80 percent.  38 C.F.R. § 4.16(a).  A private physician's 
August 2005 statement reflects his opinion that the veteran 
is unemployable due to those service-connected disabilities.  
However, the statement includes no explanation for the basis 
for the opinion.  There is no other medical evidence 
discussing the effect of the veteran's service-connected 
disabilities on his ability to work.  There are also 
indications that the veteran's disability may be the result 
of disorders that have no association with his active service 
many years ago. 

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  More specifically, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Based on the above 
discussion, the Board finds that a remand is required to 
secure medical evidence concerning the etiology and possible 
aggravation of the veteran's low back disorder and the impact 
the veteran's service-connected disabilities have on his 
employability. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for an examination to determine 
the etiology of the arthritis of the 
lumbosacral spine, as well as the current 
severity and impact on employability of 
the service-connected right knee, right 
hip, left hip, and right shoulder 
disabilities.  

	a) With respect to the arthritis of the 
lumbosacral spine, the examiner is asked 
examine the veteran and to review the 
relevant VA and private medical evidence 
of record.  The examiner should offer an 
opinion as to 
(i) whether it is at least as likely as 
not that the arthritis of the lumbosacral 
spine is proximately due to or the result 
of the veteran's service-connected post-
operative residuals of multiple right knee 
surgeries, and (ii) whether it is at least 
as likely as not that the service-
connected post-operative residuals of 
multiple right knee surgeries has 
aggravated, i.e., caused a worsening in 
the underlying disorder, the arthritis of 
the lumbosacral spine.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it. 

	b) The examiner should perform all 
relevant tests and examinations to assess 
the severity of the veteran's service-
connected disabilities: post-operative 
residuals of multiple right knee 
surgeries; osteomyelitis of the right 
femur, osteoarthritis of the right hip, 
osteoarthritis of the left hip, and 
osteoarthritis of the right shoulder.  

The examiner should assess the impact of 
these disabilities on the veteran's 
ability to secure or follow a 
substantially gainful occupation.     

2.  Ensure the proper completion of this 
and any other necessary development, then 
adjudicate the issue of service connection 
for arthritis of the lumbosacral spine.  
Then readjudicate the issue of entitlement 
to TDIU.  If the disposition of either 
issue remains denied, furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


